DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.  Claims 28,29 and 32-36 are pending.

	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
-The first and second operation arms being in two different positions in relation to a processing plate plane, specifically “a first position in which said cutting protuberances extend above a plane of said processing plate, and a second position in which said cutting protuberances do not extend above said plane of said processing plate”; and 
“selectively rotating said operation arms to move to said second positions to ensure none of said cutting protuberances nor said slicing blade extend above said plane of said processing plate” of claim 28;
-The first and second operation arms being in two different positions in relation to a processing plate plane, specifically “a first position in which said cutting protuberances extend above a plane of said processing plate, and a second position in which said cutting protuberances do not extend above said plane of said processing plate”; and 
“selectively rotating said operation arms to move to said second positions while said operation arms are maintained within said radial openings so that neither said cutting blades nor said leading edge of said slicing blade extend above said plane of said processing plate” of claim 32
-The first and second operation arms being in two different positions in relation to a processing plate plane, specifically “a first position in which said cutting blades extend above a plane of said processing plate, and a second position in which said cutting blades do not extend above said plane of said processing plate”; and 
“selectively rotating said operation arms to move to said second positions so that neither said cutting blades nor said leading edge of said slicing blade extend above said plane of said processing plate while said operation arms are maintained within said radial openings” of claim 33.
- a first and second plurality of radial lugs of the processing plate within corresponding slots in the lid of claims 34 and 35 respectively must be shown or the feature(s) canceled from the claim(s).  Examiner notes the radial lugs appear to be shown in Figure 4 and 7, however, the corresponding slots do not appear to have a corresponding reference character, and the specification (Paragraph 0029) also not appear to provide reference to the radial lugs corresponding slots.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
-Claims 28, 32 and 33 utilize the terminology of “a plane of said processing plate”. Examiner notes the specification does not appear to use the terminology of a plane of a processing plate, and the drawings to not appear to have a reference character referring to what the plane of the processing plate may be.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al (U.S. Patent Pub. No. 2011/0192290) hereinafter Hauser in view of Cupper (U.S. Patent No. 2,715,927) in view of Schneider (U.S. Patent No. 5,983,769).
Regarding claim, 28 Hauser teaches method of operating a food processing device having a collection container (20), a processing plate (60) releasably received atop the collection container (Figures 1 and 3; Paragraph 0024), and a lid (10) releasably received atop the processing plate, said processing plate having a plate having a plurality of openings (O1, 61) (Figure 3 and annotated Figure 4A; Paragraph 0018 and 0028) said method comprising the steps of;
rotatably positioning a first operation arm (50,51) having a plurality of parallel protuberances (Figure 4A) extending perpendicularly from a shaft (51) of said first operation arm in a first radial opening (O1) of said plurality of openings, said first operation arm having a first position in which said cutting protuberances extend above a plane of said processing plate, and a second position in which said cutting protuberances do not extend above said plane of said processing plate (Figure 4C and Paragraph 0030; Examiner notes the blades are rotated from a cutting position above the plate (Figure 4A) to a position below the plate and must therefore be below the plane of the processing plate); and
 selectively rotating said first operation arm to move to said second position to ensure none of the cutting protuberance extend above said plane of said processing plate (Figure 4C).

    PNG
    media_image1.png
    429
    629
    media_image1.png
    Greyscale

Hauser provides multiple slicing plates (60, 70) each having an operation arm with cutting protuberances and a fixed blade to allow for variable slicing thickness (Paragraph 0026 and Figures 3-4A). 
Hauser does not provide said processing plate having a plurality of radial openings; 
rotatably positioning a second operation arm having a slicing blade in a second radial opening of said plurality of radial openings, said second operation arm having a first position in which a leading edge of said slicing blade extends above said plane of said processing plate and said slicing blade extends parallel to said processing plate, and a second position in which said leading edge does not extend above said plane of said processing plate, 
said processing plate having no cutting or slicing elements that extend above said plane of said processing plate when said first operation arm and said second operation arm are rotated to said second position positions and when said operation arms are maintained in said radial openings; and
selectively rotating said operation arms to move to said second positions to ensure none of said cutting protuberances nor said slicing blade extend above said plane of said processing plate.

Cupper teaches it is old and well known in the art of slicing blades to incorporate a cutting plate (2) including a plurality of rotating blades (5, 5’) capable of being rotated via a handle (17)(Figures 3-5; Col. 2, Lines 1-9; Examiner notes the rotating blades appear to be fixed within the cutting plate 2) selectively rotating the handle (17) to move the rotating blades (5, 5’) to a second position to ensure cutting protuberances extend below a plane (P1) of said processing plate (See annotated Figures 4 and 5 below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hauser to incorporate the teachings of Cupper to provide two rotatable cutting elements in a processing plate. Doing so allows for the workpiece to be cut in a variety of ways and faster.

    PNG
    media_image2.png
    182
    419
    media_image2.png
    Greyscale

Schneider teaches it is old and well known within the art of rotary cutting systems to incorporate a cutting plate (32) having a plurality of removable cutting members (56) mounted over openings (58) of the cutting plate as doing so allows for easy cleaning of the cutting elements and quick replacement of the cutting members (Figure 3; Col. 4, Lines 1-11).
It would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Hauser to incorporate the teachings of Schneider to provide a second insertable cutting blade into an opening of the processing plate. In doing so, it allows for quick and easy cleaning of the cutting members.
In light of Cupper and Schneider, modifying Hauser with any reasonable number of operation arms with cutting protuberances, would be a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, the modified device of Hauser, in view of Cupper and in view of Schneider provides for a plurality of axial openings in said processing plate (Duplication of axial opening O1 Hauser); 
rotatably positioning a second operation arm having a slicing blade (Duplication of operation arm 50, 51 Hauser), in a second radial opening (Duplication of opening O1) of said plurality of radial openings, said second operation arm having a first position in which a leading edge of said slicing blade (52) extends above said plane of said processing plate and said slicing blade extends parallel to said processing plate, and a second position in which said leading edge does not extend above said plane of said processing plate (Examiner notes the leading edge of the slicing blade 52 to be the innermost julienne blade (when viewed in a radial direction of Figure 4A of Hauser) of the plurality of extending blades), 
said processing plate having no cutting or slicing elements that extend above said plane of said processing plate when said first operation arm and said second operation arm are rotated to said second position positions and when said operation arms are maintained in said radial openings; and
selectively rotating said operation arms to move to said second positions to ensure none of said cutting protuberances nor said slicing blade extend above said plane of said processing plate (Examiner notes that as the second operating arm is a duplicate of elements (50, 51 of Hauser and Figures 4A-4C) the slicing blade of the second operating arm is the same as the first operation arm and when the blades are rotated they must be below the plane of the processing plate as shown in annotated Figure 5 of Cupper above).

Regarding claim 29, the modified device of Hauser provides selectively rotating said operation arms (50, 51)(Figure 4A Hauser) to move to said second position without disengaging said processing plate from said lid (Paragraph 0021 and 0030 Hauser; Examiner notes the lid to remain on during positioning of the blades to ensure the users hand does not contact the cutting surfaces).

Regarding claim 32, Hauser teaches a method of operating a food processing device having a collection container (20), a processing plate (60) releasably received atop the collection container (Figures 1 and 3; Paragraph 0024), and a lid (10) releasably received atop the processing plate (Figure 3 and Paragraph 0018) said processing plate having a radial opening (O1) (Paragraph 0028 and annotated Figure 4A above) and a second opening (61) in said processing plate with a fixed blade (62) (Figure 4A); said method comprising the steps of;
 rotatably positioning a first operation arm (50,51) having a plurality of parallel cutting blades extending perpendicularly from a shaft (51) of said first operation arm in a first radial opening (O1) of said openings (Figure 4A), 
said first operation arm having a first position in which said cutting blades extend above a plane of said processing plate, and a second position in which said cutting blades do not extend above said plane of said processing plate (Figure 4C and Paragraph 0030; Examiner notes the blades are rotated from a cutting position above the plate (Figure 4A-4C) to a position below the plate and must therefore be below the plane of the processing plate).
Hauser provides multiple slicing plates (60, 70) each having an operation arm with cutting protuberances and a fixed blade to allow for variable slicing thickness (Paragraph 0026 and Figures 3-4A). 
Hauser does not provide a plurality of radial openings in said processing plate; 
rotatably positioning a second operation arm having a slicing blade in a second radial opening of said plurality of radial openings, said second operation arm having a first position in which a leading edge of said slicing blade extends above said plane of said processing plate and said slicing blade extends parallel to said processing plate, and a second position in which said leading edge does not extend above said plane of said processing plate;
selectively rotating said operation arms to move to said second positions while said operation arms are maintained within said radial openings so that neither said cutting blades nor said leading edge of said slicing blade extend above said plane of said processing plate.

Cupper teaches it is old and well known in the art of slicing blades to incorporate a cutting plate (2) including a plurality of rotating blades (5, 5’) capable of being rotated via a handle (17)(Figures 3-5; Col. 2, Lines 1-9; Examiner notes the rotating blades appear to be fixed within the cutting plate 2) selectively rotating the handle (17) to move the rotating blades (5, 5’) to a second position to ensure cutting protuberances extend below a plane (P1) of said processing plate (See annotated Figures 4 and 5 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hauser to incorporate the teachings of Cupper to provide two rotatable cutting elements in a processing plate. Doing so allows for the workpiece to be cut in a variety of ways and faster.
Schneider teaches it is old and well known within the art of rotary cutting systems to incorporate a cutting plate (32) having a plurality of removable cutting members (56) mounted over openings (58) of the cutting plate as doing so allows for easy cleaning of the cutting elements and quick replacement of the cutting members (Figure 3; Col. 4, Lines 1-11).
It would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hauser to incorporate the teachings of Schneider to provide a second insertable cutting blade into an opening of the processing plate. In doing so, it allows for quick and easy cleaning of the cutting members.
In light of Cupper and Schneider, modifying Hauser with any reasonable number of operation arms with cutting protuberances, would be a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, the modified device of Hauser, in view of Cupper and in view of Schneider provides for a plurality of axial openings in said processing plate (Duplication of axial opening O1 Hauser); 
rotatably positioning a second operation arm(Duplication of operation arm 50, 51 Hauser), having a slicing blade (Duplication of blade 52 of Hauser) in a second radial opening (Duplication of Opening O1) of said plurality of radial openings, said second operation arm having a first position in which a leading edge of said slicing blade extends above said plane of said processing plate and said slicing blade extends parallel to said processing plate, and a second position in which said leading edge does not extend above said plane of said processing plate (Examiner notes the leading edge of the slicing blade 52 to be the innermost julienne blade when viewed in a radial direction of Figure 4A of Hauser) of the plurality of extending blades);
selectively rotating said operation arms to move to said second positions while said operation arms are maintained within said radial openings so that neither said cutting blades nor said leading edge of said slicing blade extend above said plane of said processing plate (Examiner notes that as the second operating arm is a duplicate of elements (50, 51 of Hauser) the cutting protuberances of the second operating arm are the same as the first operation arm and when the blades are rotated they must be below the plane of the processing plate as shown in annotated Figure 5 of Cupper above).

Regarding claim 33, Hauser teaches a method of operating a food processing device having a collection container (20), a processing plate (60) releasably received atop the collection container (Figures 1 and 3; Paragraph 0024), and a lid (10) releasably received atop the processing plate defining a food processing cavity therebetween (Figure 3 and Paragraph 0018); said processing plate having a first radial opening (O1) (Figure 3 and annotated Figure 4A; Paragraph 0018 and 0028) a second opening (61) in said processing plate with a second fixed blade (62) (Figure 4A) said method comprising the steps of;
rotatably positioning a first operation arm (50, 51) having a plurality of parallel cutting blades (52) extending perpendicularly from a shaft (51) of said first operation arm in a first radial opening (O1) of said plurality of openings, said first operation arm having a first position in which said cutting blades extend above a plane of said processing plate, and a second position in which said cutting blades do not extend above said plane of said processing plate (Figure 4C and Paragraph 0030; Examiner notes the blades are rotated from a cutting position above the plate (Figure 4A) to a position below the plate and must therefore be below the plane of the processing plate).
Hauser provides multiple slicing plates (60, 70) each having an operation arm with cutting protuberances and a fixed blade to allow for variable slicing thickness (Paragraph 0026 and Figures 3-4A). 
Hauser does not provide a plurality of axial openings in said processing plate;
rotatably positioning a second operation arm having a slicing blade in a second radial opening of said plurality of radial openings, said second operation arm having a first position in which a leading edge of said slicing blade extends above said plane of said processing plate and said slicing blade extends parallel to said processing plate, and a second position in which said leading edge does not extend above said plane of said processing plate;
selectively rotating said operation arms to move to said second positions so that neither said cutting blades not said leading edge of said slicing blade extend above said plane of said processing plate while said operation arms are maintained within said radial openings.
Cupper teaches it is old and well known in the art of slicing blades to incorporate a cutting plate (2) including a plurality of rotating blades (5, 5’) capable of being rotated via a handle (17)(Figures 3-5; Col. 2, Lines 1-9; Examiner notes the rotating blades appear to be fixed within the cutting plate 2) selectively rotating the handle (17) to move the rotating blades (5, 5’) to a second position to ensure cutting protuberances extend below a plane (P1) of said processing plate (See annotated Figures 4 and 5 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hauser to incorporate the teachings of Cupper to provide two rotatable cutting elements in a processing plate. Doing so allows for the workpiece to be cut in a variety of ways and faster.

Schneider teaches it is old and well known within the art of rotary cutting systems to incorporate a cutting plate (32) having a plurality of removable cutting members (56) mounted over openings (58) of the cutting plate as doing so allows for easy cleaning of the cutting elements and quick replacement of the cutting members (Figure 3; Col. 4, Lines 1-11).
It would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hauser to incorporate the teachings of Schneider to provide a second insertable cutting blade into an opening of the processing plate. In doing so, it allows for quick and easy cleaning of the cutting members.
In light of Cupper and Schneider, modifying Hauser with any reasonable number of operation arms with cutting protuberances, would be a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, the modified device of Hauser, in view of Cupper and in view of Schneider provides for a plurality of radial openings in said processing plate (Duplication of axial opening O1 Hauser); rotatably positioning a second operation arm (Duplication of operation arm 50, 51)having a slicing blade (Duplication of slicing blade 52) in a second radial opening (Duplication of axial opening O1 Hauser) of said plurality of radial openings, said second operation arm having a first position in which a leading edge of said slicing blade extends above said plane of said processing plate and said slicing blade extends parallel to said processing plate, and a second position in which said leading edge does not extend above said plane of said processing plate (Examiner notes the leading edge of the slicing blade 52 to be the innermost vertical julienne blade of the plurality of vertical blades when viewed in a radial direction of Figure 4A of Hauser);
selectively rotating said operation arms to move to said second positions so that neither said cutting blades not said leading edge of said slicing blade extend above said plane of said processing plate while said operation arms are maintained within said radial openings (Examiner notes that as the second operating arm is a duplicate of elements (50, 51 of Hauser) the cutting protuberances of the second operating arm are the same as the first operation arm and when the blades are rotated they must be below the plane of the processing plate as shown in annotated Figure 5 of Cupper above).
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (U.S. Patent Pub. No. 2011/0192290) in view of Cupper (U.S. Patent No. 2,715,927) in view of Schneider (U.S. Patent No. 5,983,769) as applied to claim 28 above, and further in view of Starr (U.S. Patent No. 6,971,597).
Regarding claims 34 and 35, the modified device of Hauser does not provide locating a first plurality of radial lugs of the processing plate within corresponding slots in the lid to inhibit rotation of the processing plate with respect to said lid; or locating a second plurality of radial lugs of the processing plate within corresponding slots in said collection container to inhibit rotation of the processing plate with respect to said collection container.
Starr teaches it is known in the art of food processors to incorporate a processing plate (50) including a first plurality of radial lugs (56) of the processing plate within corresponding slots (72) in the lid (60) to inhibit rotation of the processing plate with respect to said lid (Figures 1 and 3; Col. 3, Lines 44-50); and locating a second plurality of radial lugs (57) of the processing plate within corresponding slots (22) in said base container (20) to inhibit rotation of the processing plate with respect to said collection container (Figures 1-3; Col. 2, Lines 53-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Hauser to incorporate the teachings of Starr to provide a first set of lugs to inhibit rotation of the processing plate and a second set of lugs to inhibit rotation of the container. Doing so allows for the processing plate to be removably locked and secured to the lid and base as desired.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hauser (U.S. Patent Pub. No. 2011/0192290) in view of Cupper (U.S. Patent No. 2,715,927) in view of Schneider (U.S. Patent No. 5,983,769) as applied to claim 33 above, and further in view of Wong (U.S. Patent Pub. No. 2011/0154998)
Regarding claim 36, the modified device of Hauser does not provide wherein: said parallel cutting blades of said first operation arm include a first subset of parallel cutting blades spaced a first distance from one another, and a second subset of parallel cutting blades spaced a second distance from one another, said first distance being less than said second distance; wherein in said first position said first subset of parallel cutting blades extend above said plane of said processing plate; and wherein said first operation arm is rotatable to a third position where said second subset of parallel cutting blades extend above said plane of said processing plate.
Wong teaches it is known in the art of cutters to incorporate a rotatable blade assembly (300) and an operation arm (320,321) including a first subset of parallel cutting blades (332) spaced a first distance from one another, and a second subset of parallel cutting blades (332) spaced a second distance from one another (Figures 6 and 7), said first distance being less than said second distance (Figure 7); wherein in a first position said first subset of parallel cutting blades extend above a plane of a processing plate (210) and wherein said operation arm is rotatable to a third position where said second subset of parallel cutting blades extend above said plane of said processing plate (Figure 1 and Paragraphs 0050 and 0053).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Hauser to incorporate the teachings of Wong to provide a three sided rotation arm with two different sets of blades. In doing so, it allows for the workpiece to be cut to differing thicknesses and allows the blade arm to be rotated below the processing plate when not desired (Paragraph 0053).
Response to Arguments
Applicant's arguments filed 09/09/2022 with respect to claim(s) 28-29 and 32-36 have been fully considered but they are not persuasive.
-Applicant argues “an express illustration of the various positions of the blades / protuberances is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented. In particular, the structure and operation of the rotatable arms with cutting blades/ protuberances is clearly described and shown in, for example, paragraphs [0037]-[0040] and FIGS. 4-13”. 
Examiner notes while the specification may provide support for the current claim language, the Figures specifically do not show the recited language, as noted in the drawing objections above. The features claimed are essential in allowing the claimed subject matter, specifically the cutting elements in relation to the processing plate plane, to function as a cutting device. 
-In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a flat slicing blade or an operation arm having a horizontal slicing blade) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes as currently claimed, there must only be two blades, one as a julienne blade, the second as a “slicing blade” and the term slicing blade has been interpreted to include a julienne blade. As such, Examiner has further clarified the rejection above of Hauser, Cupper and Schneider to include a “slicing blade” as the second blade on the second rotating arm. Examiner notes the julienne blade (52) of Hauser to have a “leading edge” in the innermost vertical blade portion, of the plurality of vertically extending blade portions as shown in Figure 4A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/   09/21/2022Examiner, Art Unit 3724